Ryan, C.
Tbe defendant brought this action before a justice of tbe peace of Howard county for tbe recovery of $50 rent for tbe pasturage of certain prairie land which he alleged was due him upon an oral lease with Charles T. Kenyon. There was a judgment against Kenyon, from which he appealed to the district court of said county. On a trial had to a jury there was again a judgment against Kenyon, who, by his petition in error, seeks its reversal in this court.
In the brief of plaintiff it is conceded that there were no errors in respect' to giving or refusing to give instructions. In the introduction of evidence, however, it was sought by plaintiff in error to show that William Stone had used the prairie for pasturage purposes during the period for which it was sought to hold Kenyon liable in this action and that this was under a lease from Young to Stone. As tending to prove this, Mr. Kenyon was asked if he had leased this land to Stone for the year in question. An objection was properly sustained to this inquiry, for the real question in issue was whether Young had leased to Kenyon, and it was immaterial whether or not Kenyon in turn had leased to Stone. It was argued that the verdict was contrary to the evidence, but the bill of exceptions, while it shows a sharp conflict in the evidence, discloses sufficient to sustain the verdict returned. The judgment of the district court is
AFFIRMED.
Harrison, J., not sitting.